Citation Nr: 0735737	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952, and from June 1957 to June 1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

A videoconference hearing was held in March 2005 before 
Veterans Law Judge Gordon H. Shufelt, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  

In an August 2005 decision, the Board denied a compensable 
rating for residuals of an injury to the tibialis and granted 
an increased rating for a right ankle disability.  The Board 
remanded the remaining issue on appeal -- entitlement to an 
increased rating for dermatophytosis of the hands and feet -- 
to the RO for additional evidentiary development.  

For the reasons set forth below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

In an October 2007 letter, the veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the March 2005 hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  Later that month, the 
veteran responded that he wished to attend another Board 
videoconference hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



